DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/2022 was filed before the Notice of Allowability.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-30 are canceled.
Claims 31-50 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically Phillips et al. (US 20110055256 A1, published: 3/3/2011), and Imagawa (US 20180011687 A1, published: 1/11/2018), does not expressly teach or render obvious the invention as recited in independent claims 31, 39, and 47.
The cited references do not teach "displaying, by the processor, a subset of the one or more function identifiers in response to the second user input, each of a subject of the one or more function identifiers associated with a service function for performing a respective action by a computing device".  Further, after an exhaustive search and consideration, and based on the applicant's remarks of 12/7/2021, the examiner is allowing this application.
In addition, it is not believed to have been within the level of one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or integrate the method displaying, by the processor, a subset of the one or more function identifiers in response to the second user input, each of a subject of the one or more function identifiers associated with a service function for performing a respective action by a computing device, as recited in the context of claims 31, 39, and 47, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Seth A Silverman/Primary Examiner, Art Unit 2145